DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/22/2020. As indicated by the amendment: claims 1, 5, 14, 16-18 and 21 have been amended. In response to the amendments of claims 17 and 18 their rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. Claims 1-21 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0137118 A1) in view of Lo (US 2018/0333041 A1).
Regarding claim 1, Huang discloses an otoscope comprising: a housing (100/200/400; Fig. 2; par. [0038]) adapted for support by a hand of a healthcare rigidly along an axis into [[the]] an ear canal of the patient; an electronic camera  (322; Fig. 6; par. [0039]) supported by a distal end of the elongate probe element (300) for viewing into the ear canal when the distal end of the probe element (300) is positioned in the ear canal of the outer ear; and an electronic display (400; Fig. 6) communicating with the electronic camera (322) and displaying an otoscope image therefrom and spaced from the distal end of the elongate probe (300) along the axis and centered along the axis.
Although the image picked up through distal end of the elongate probe of Huang will be displayed in the shape of a circle, it does not specifically disclose that the electronic display is circular. Lo teaches an analogous otoscope (Figs. 7-9) wherein the electronic display (26a) is circular (par. [0071]-[0075]). Lo also teaches that the electronic display may be any shape including oval, rectangle, or other polygon (par. [0075]). It would have been obvious to one having ordinary skill in the art to have made the display of Huang circular, as taught by Lo, as a simple substitution of one known electronic display shape for another having predictable results. Moreover, matching the shapes of the image and display minimizes unused space on the display thereby potentially reducing its size, and aligns the orientation of the otoscope and the displayed image thereby assisting the operator.
Regarding claim 2, Huang in view of Lo disclose the otoscope of claim 1 wherein the display is circumscribed by a cone (Fig. 9) having an apex at the distal end of the probe and a conical angle of less than 45 degrees.
Regarding claim 3, Huang in view of Lo disclose the otoscope of claim 1 wherein the display extends less than three inches from the axis at all angles about the axis (Lo: par. [0075]).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo as applied to claim 1 above, and further in view of Hatzilias (US 2016/0051134 A1).
Regarding claim 4, Huang in view of Lo disclose the otoscope of claim 1 but does not specifically disclose it further including a processor executing a stored program for displaying non-image data in a peripheral ring about the image. Hatzilias teaches an analogous otoscope (Figs. 1A-1C) comprising a processor (internal to 100; par. [0033]) executing a stored program for displaying non-image data in a peripheral ring about the image (Figs. 2 and 8A-8B). Hatzilias teaches that the non-image data assists the operator in guiding the otoscope during a scan of the ear canal (par. [0031]-[0035] and [0056]-[0063]). It would have been obvious to one having ordinary skill in the art to have incorporated the stored program in the processor of Hatzilias into the otoscope of Huang thereby providing non-image data in order to assist the operator in guiding the otoscope during a scan of the ear canal, as taught by Hatzilias. 
Regarding claim 5, Huang in view of Lo in view of Hatzilias disclose the otoscope of claim 4 wherein the non-image data includes an bar (Hatzilias: 221; Fig. 2) display whose angular extent indicates data (Hatzilias: par. [0034]) and wherein the bar follows a periphery of the electronic display (Hatzilias: par. [0034]; Fig. 2). Hatzilias teaches that its bar follows a periphery of its electronic display, thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have made the bar of modified Huang arcuate to follow the periphery of its circular electronic display in order to provide information to the operator without obstructing or otherwise interfering with the displayed image. 
Regarding claim 6, Huang in view of Lo in view of Hatzilias disclose the otoscope of claim 5 wherein the circular electronic display provides a touchscreen (Hatzilias: par. [0034]) for sensing touches on a surface of the circular electronic display wherein the arcuate bar display (Hatzilias: 221) represents a video sequence of images taken from the electronic camera and wherein a touch along the arcuate bar (221) display selects an image from the video sequence for display.
Regarding claim 7, Huang in view of Lo in view of Hatzilias disclose the otoscope of claim 4 further including a display (Fig. 2) indicating a left or right ear recorded link to the image (capable of such indication of the right or left ear).
Regarding claim 8, Huang in view of Lo in view of Hatzilias disclose the otoscope of claim 4 further including an electronic inclinometer (Hatzilias: par. [0045]) for changing at least one of an orientation of the non-image data on the circular electronic display and a recorded image according to a deduced gravitational vector.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo as applied to claim 1 above, and further in view of Newman et al. (US 4147163).
Regarding claim 9, Huang in view of Lo disclose the otoscope of claim 1 wherein the housing (100/200/400) provides a display portion (200/400) holding the electronic display (220) and elongate probe (300), and a handle portion (100) extending away from the axis to be held by a healthcare professional  (Fig. 1).
Although Huang discloses that batteries (121; Fig. 5) are provided in the handle, it does not specifically disclose how the batteries are changed and/or charged, and does not specifically disclose wherein the display portion is mechanically and electrically releasably attachable to the handle portion by means of a twist lock coupling. Newman teaches an analogous otoscope wherein the viewing portion (11) is mechanically and electrically releasably attachable to the handle portion (10) by means of a twist lock coupling (17/16; col. 2, ll. 13-20). It would have been obvious to one having ordinary skill in the art to have releasably coupled the handle of Huang to the display portion, as taught by Newman, thereby providing a configuration to replace or charge the batteries and to preserve battery life of the otoscope until the handle and head are electrically coupled. 
Regarding claim 10, Huang in view of Lo in view of Newman disclose the otoscope of claim 9 wherein the handle portion (Newman: 10)  provides a rheostat (Newman: 42; col. 3, ll. 3-21) controlling electrical power delivered to the display portion and wherein the handle portion provides a collar (Newman: 16) fitting over the rheostat (Newman: 42) to prevent movement thereof.
Regarding claim 11, Huang in view of Lo in view of Newman disclose the otoscope of claim 10 wherein the collar portion (Newman: 16) includes a rheostat 
Regarding claim 12, Huang in view of Lo in view of Newman disclose the otoscope of claim 10 wherein the display portion (Newman: 11) includes a releasable adapter portion (Newman: threads onto 17; col. 2, ll. 13-21) releasably receiving the handle portion (Newman: 10).
Regarding claim 13, Huang in view of Lo in view of Newman disclose the otoscope of claim 12 wherein the handle portion attaches to the display portion with a twist lock coupling (Newman: 17/16; col. 2, ll. 13-20).

Claims 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo, as applied to claim 1 above, further in view of Ruppersberg et al. (US 2015/0351606 A1) in view of Walker et al. (US 7354194 B2).
Regarding claim 14, Huang discloses [[an]] the otoscope of claim 1 further comprising: 

Huang does not specifically disclose a replaceable tubular sheath sized to fit within in the ear canal and to receive the elongate probe element therein, the distal end of the tubular sheath providing a transparent window covering allowing imaging therethrough and a proximal end of the tubular sheath providing a connection to the housing providing a spring biasing of the window against the distal end of the probe element; wherein the proximal ends of the light sources and electronic camera are configured to eliminate a path of internal reflection between the light sources and the electronic camera from the window when the window is pulled against the distal end of the probe element. It is generally known in the art o provide replaceable tubular sheaths over the elongate probe elements of otoscopes for sanitary purposes. Walker is one of several references which teaches such replaceable tubular sheath (20; col. 7, ll. 7-18) sheath sized to fit within in the ear canal and to receive an elongate probe element (Fig. 10) therein, the distal end of the tubular sheath providing a transparent window covering (36) allowing imaging therethrough and a proximal end of the tubular sheath providing a connection to the housing providing a spring biasing of the window against the distal end of the probe element (Fig. 10; via 38/52/24; col. 7, ll. 7-18). Walker teaches that its sheath stretches when the elongate probe element is inserted into it thereby making the 
Regarding claims 15 and 17, Huang in view of Ruppersberg in view of Walker disclose the otoscope of claim 14 wherein the transparent window is an elastic cot and the connection to the housing stretches the elastic cot over the electronic camera to provide a transparent covering to the camera allowing imaging therethrough (Walker: col. 7, ll. 7-18).
Regarding claim 16, Huang discloses [[a]] the otoscope of claim 1 further comprising 
Although Huang discloses a light source (323) supported by the distal end of the elongate probe element, it does not specifically disclose a set of light sources. Ruppersberg teaches an analogous otoscope having a set of light sources (46) supported by the distal end of the elongate probe element (Fig. 10; par. [0232]). It would have been obvious to have provided a set of light sources in the otoscope of Huang in order to provide more illumination to the field of view. 
Huang does not specifically disclose a replaceable sheath providing substantially inelastic sidewalls are sized to fit within in the ear canal and to receive the elongate probe element therein, the distal end of the tubular sheath providing a transparent window covering allowing imaging therethrough and a proximal end of the tubular sheath providing a connection to the housing providing a spring biasing of the window against the distal end of the probe element; wherein the proximal ends of the light sources and electronic camera are configured to eliminate a path of internal reflection between the light sources and the electronic camera from the window when the window is pulled against the distal end of the probe element. It is generally known in the art o provide replaceable tubular sheaths over the elongate probe elements of otoscopes for sanitary purposes. Walker is one of several references which teaches such replaceable tubular sheath (20; col. 7, ll. 7-18) sheath sized to fit within in the ear canal and to receive an elongate probe element (Fig. 10) therein, the distal end of the tubular sheath providing a transparent window covering (36) allowing imaging therethrough and a proximal end of the tubular sheath providing a connection to the housing providing a .


Claims 18 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo, as applied to claim 1 above, further in view of Hendricks (US 2019/0046359 A1).
Regarding claim 18, Huang in view of Lo disclose the otoscope of claim 1 but does not specifically disclose it further comprising: a tubular sheath sized to fit within [[an]] the ear canal and to receive [[an]] the elongate otoscope probe element thereinthe distal end of the tubular sheath 

Regarding claim 19, Huang in view of Lo in view of Hendricks disclose the disposable speculum for an otoscope of claim 18 wherein the tool element (Hendricks: 12) is malleable to be formed into a curve with respect to an axis of the tubular sheath and to retain that curvature (Hendricks: par. [0015])

Claims 18 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo, as applied to claim 1 above, further in view of Elliott  (US 6001059).
Regarding claim 18, Huang in view of Lo disclose a the otoscope of claim 1 but does not specifically disclose it further comprising: a tubular sheath sized to fit within [[an]] the ear canal and to receive [[an]] the elongate otoscope probe element thereinthe distal end of the tubular sheath 
Elliot teaches an analogous device comprising a tubular sheath (12; Fig. 1) sized to fit within an ear canal and to receive an elongate otoscope probe element therein, wherein a distal end of the tubular sleeve provides a tool (distal end of 12; col. 2, ll. 9-45) extending axially beyond the distal end of the probe element for engaging objects within an ear within a field of view of the camera. Elliot teaches using the sheath with the otoscope in order to allow an operator to remove ear wax during a procedure for improved viewing of the ear canal. It would have been obvious to one having ordinary skill in the art to have provided the tubular sheath and tool of Elliot to the otoscope of Huang in order to allow an operator to remove ear wax during a procedure for improved viewing of the ear canal.
Regarding claim 20, Huang in view of Lo in view of Elliott disclose the disposable speculum for an otoscope of claim 18 wherein the tool element provides a scoop (Elliot: flared end of 12) communicating with a channel connectable to a vacuum source (Elliot: col. 2, ll. 9-45).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lo, as applied to claim 1 above, in view of Tsai (US 2005/0043588 A1)
Regarding claim 21, Huang in view of Lo disclose [[an]] otoscope of claim 1 further comprising: circular electronic display to provide a dynamic image on the display indicating the view from the electronic camera.
However, Huang does not specifically disclose a microphone; and a processor executing a program stored in nontransient medium and communicating with the electronic camera, the microphone, and the electronic display to operate in a second mode, triggered by a user's voice received by the microphone, to capture a static image on the display indicating a view from the electronic camera at a time of the trigger. Tsai teaches an analogous device having a microphone (par. [0045] – within 150); and a processor executing a program stored in nontransient medium and communicating with the electronic camera, the microphone, and the electronic display to operate in a second mode, triggered by a user's voice received by the microphone, to capture a static image on the display indicating a view from the electronic camera at a time of the trigger (par. [0045]). It would have been obvious to one having ordinary skill in the art to have provided the microphone and program of Tsai in the otoscope of Huang in order to . 

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Huang in view of Lo does not disclose a circular electronic display because the claimed circular display provides “an improved ability by the physician to view the screen while still permitting sight lines around the display (from all angles) to the probe tip made possible by placing the camera at the tip” (see Remarks at page 12). The Examiner disagrees and asserts that the ability of the physician to have sight lines around the display to the probe tip is both a function of the shape and the size of the circular display. For example, a large circular display would not permit such sight lines for the physician. Additionally, neither dimensions of the display nor dimensions of the display relative to the size of the ear of the patient are claimed. Moreover, as discussed above, although the image picked up through distal end of the elongate probe of Huang will be displayed in the shape of a circle, it does not specifically disclose that the electronic display is circular. Lo teaches an analogous otoscope (Figs. 7-9) wherein the electronic display (26a) is circular (par. [0071]-[0075]). Lo also teaches that the electronic display may be any shape including oval, rectangle, or other polygon (par. [0075]). It would have been obvious to one having ordinary skill in the art to have made the display of Huang circular, as taught by Lo, as a simple substitution of one known electronic display shape for another having predictable results. Moreover, matching the shapes of the image and display minimizes unused .
Regarding claim 2, Applicant argues that Lo teaches “a short probe length” that would not meet the claim limitation of a conical angle of less than 45 degrees (see Remarks at page 13 and inserted Figure at page 12). The Examiner respectfully disagrees. The feature that Applicant considers the “probe tip” of Lo (see inserted Figure on page 12 of Remarks) is the “connector 16a” and is not the probe tip. The connector 16a is connected to the image-transmitting device (14; par. [0072]). Such a configuration is shown in Figure 3 of Lo, where an embodiment of a different connector (16) is connected to the image-transmitting device (14). It is element 14 that is probe tip of Lo, and not element 16a, as contended by Applicant. Accordingly, Lo does not teach a short probe length, but rather teaches the claim limitation of a conical angle of less than 45 degrees, as discussed above, and the rejection is maintained. 
Regarding claims 5 and 6, Applicant argues that none of the applied references teach that the arcuate bar provides non-image data following a periphery of the display (see Remarks at page 13). The Examiner respectfully disagrees. As discussed above, Hatzilias teaches that its bar follows a periphery of its electronic display (par. [0034]; Fig. 2), thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have made the bar of modified Huang arcuate to follow the periphery of its circular electronic display in order to provide information to the operator without obstructing or otherwise interfering with the displayed image.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795